Citation Nr: 1526895	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-00 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for chronic low back strain.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from October 1989 and September 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2012 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In the September 2012 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating and denied an increased rating for the Veteran's low back disorder.

In the November 2013 rating decision, the RO increased the PTSD rating to 50 percent, effective April 5, 2011.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his PTSD and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an increased rating for chronic low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms such as nightmares, difficulty sleeping, intrusive thoughts, constricted affect, feelings of anger, exaggerated startle response, depression, irritability, concentration and memory problems, and some impairment of relationships with others, all resulting in deficiencies in most areas, but less than total social and occupational impairment.
 
2.  With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in November 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  This letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  VA attempted to obtain the Veteran's Social Security Administration (SSA) records, but SSA responded in November 2011 indicating it had no records associated with the Veteran.  The RO contacted the Veteran in August 2012 to have him submit any SSA records he may have in his possession.  The Veteran responded that he did not have any SSA records to submit.  As such, the Board finds that all reasonable attempts to obtain these records have been made, and any additional attempts would be futile.  

Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations most recently in November 2013.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the November 2013 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

According to the DSM-V, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

Factual Background and Analysis

The Veteran contends that his PTSD warrants a rating in excess of 50 percent during the timeframe on appeal.

By way of background, service connection for PTSD was granted in a November 2012 rating decision.  At that time, he was assigned a 30 percent rating, effective April 5, 2011.  He appealed the rating assigned.  In a November 2013 rating decision, the RO increased his rating to 50 percent, effective April 5, 2011.  

Following his claim for service connection for PTSD, the Veteran was afforded a VA examination in November 2011, during which he was diagnosed as having PTSD and polysubstance dependence (in brief remission).  He was assigned a GAF of 58.  The Veteran reported having one child and one marriage.  He is separated, but not yet divorced.  He has friends and goes fishes or to car races with them.  He has a history of polysubstance abuse dating back to his time in service, and has had resultant legal problems due to drugs and alcohol.  The Veteran is medicated for his PTSD, but does not otherwise participate in mental health treatment.  

The examiner indicated that the Veteran's PTSD symptoms included reexperiencing, sensitivity to and avoidance of any reminders of the trauma, hypervigilance, jumpiness, irritability, ideas of reference, racing thoughts, mood changes, and social discomfort.  The examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner opined that 50 percent of the Veteran's occupational and social impairment was due to his PTSD, and 50 percent was ascribed to his substance dependence.  

The Veteran's symptoms also included depressed mood, anxiety, suspiciousness, difficulty understanding complex commands, and disturbances in motivation and mood.  The examiner further opined that "it is less than likely his [compensable] mental disorder alone would make it impossible for the average person to secure and maintain substantially gainful employment.  He would likely have difficulty in a work setting with a lot of public contact."  He left his last job due to his back problems.  The examiner further found that the Veteran's "presents as someone who was able to manage employment while of sound body, but now has difficulty qualifying for more sedentary employment."   

The Veteran was afforded another VA psychiatric examination in November 2013, during which he was again noted to have PTSD and polysubstance abuse.  The examiner assigned a GAF of 52.  The Veteran's PTSD symptoms included anxiety from reexperiencing, avoidance of triggers, hypervigilance, irritability, nightmares, and some social discomfort.  He reported currently living with and taking care of his mother, and has friends and goes out with them multiple times per week.  He is currently in a casual dating relationship. 

The Veteran advised that he has not had gainful employment for several years due to back problems, but does some voluntary work helping a local farmer.  He has had VA mental health appointments scheduled, but has a history of not showing up.  His main symptoms include depression, anxiety, suspiciousness, and disturbances of motivation and mood.  He was properly dressed/groomed, speech was within normal limits, and he was oriented in all spheres.  He was cooperative with a normal affect.  His mood was described as irritable.  He denied panic attacks, but experiences increased anxiety and depression on some days.  

He denied any diminished interest or pleasure, and experiences nightmares approximately once per week.  He reported fatigue, loss of energy, and diminished concentration on some days.  He denied any recurrent thoughts of suicide or homicide.  The Veteran did not exhibit manic symptoms or episodes, nor did he have obsessive or ritualistic behavior.  On some days he is more distractible, but his memory was intact.  He denied hallucinations, delusions, or thought impairment.  

The examiner opined that the Veteran's PTSD symptoms caused "occupational and social impairment with occasional decrease in work efficiency and intermittent  periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  This examiner also found that the Veteran's social and occupational impairment was equally attributed to his PTSD and polysubstance dependence.  The examiner found no indication that the Veteran was malingering or exaggerating his symptoms.  The examiner opined that the Veteran's "polysubstance dependency (alcohol and cannabis) are less likely than not to be directly or proximately related to his active duty service time."

The Veteran submitted a private PTSD Disability Benefits Questionnaire in March 2014.  The private psychologist diagnosed PTSD and assigned a GAF of 50.  Following review of the claims file (including VA records), and interview and examination of the Veteran, she opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as, work, school, family relations, judgment, thinking, and/or mood.  She found no current evidence of any other psychiatric diagnosis.

The private examiner indicated that the Veteran was in the process of going through a divorce and has one daughter.  He denied being in a significant relationship.  He lives with his mother and a friend, but is socially isolated and withdrawn.  He reported that he quit his last job in 2012 due to his medication interfering with his job performance.  He advised that he takes medication to treat his PTSD and sees a VA psychiatrist every 3 months (no VA counselor or group classes).  He does not believe that his medications provide symptom control.  The Veteran reported a history of legal problems related to his drug and alcohol use.  He now experiences anger all the time and "goes off at small things." 

The private examiner indicated that the Veteran experiences depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, difficulty adapting to stressful situations, and persistent danger of hurting self or others due to his PTSD symptoms.  The private examiner indicated that the Veteran has "great ongoing difficulty with his symptom pattern."  

Mental status examination revealed normal attention, but concentration appeared variable.  The Veteran endorsed increased problems with short- and long-term memory as he struggles with remembering basic information.  Speech was normal, but brief.  Thought content was appropriate and he denied hallucinations.  His mood was anxious and nervous, and his affect was restricted.  The Veteran was vague with his responses, suspicious, and vigilant while speaking with this examiner, and seemed cautious with this interaction.  

The private examiner described the Veteran's symptoms as being consistent with a GAF of 50 and they relate back to the date of his original claim.  This lower score, she found, is based on the Veteran's "inability to maintain and form positive relationships."  He endorsed homicidal thoughts, but denied any homicidal or suicidal plan/intent.  He indicated that he used to spend time with friends, but he does not do that any longer.  The private examiner described the Veteran's recent treatment records and prior VA examination reports.  The Veteran reported excessive work absenteeism and having verbal confrontations with others.  The examiner opined that the Veteran "cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity due to his PTSD."  She indicated that the Veteran self-medicates with substance abuse, and "struggles with near continuous depression and anxiety, impaired personal control, and difficulty in adapting to stressful circumstances."  She also found that his inability to maintain relationships is reflective of severe impairment.  

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology for the entire timeframe on appeal, more nearly approximates symptoms associated with a 70 percent disability rating.  In other words, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent rating for the entire appeal period.  38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  

However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Total social and occupational impairment due to his PTSD symptoms is not demonstrated at any time during the appeal period-indeed neither the private examiner, nor the VA examiners found that the Veteran's PTSD symptoms are indicative of total occupational and social impairment.  

The Board has considered the VA treatment records, including both VA examination reports, the private examination report, as well as the Veteran's competent statements regarding the impact of his PTSD on his occupational and social impairment.  The Veteran has competently and consistently reported significant symptoms related to his PTSD. 

Moreover, the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notably, in this case, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected substance abuse and those caused by his service-connected PTSD.  Resolving all doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of the Veteran's mental health symptoms to be related to his service-connected PTSD in the adjudication of this claim.

Although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD was not quite as severe as noted in the March 2014 private examination, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 70 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire timeframe on appeal. 

Again, the Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  He does not have gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  The Veteran has endorsed some homicidal ideations with not intent or plan, and there are no symptoms of suicidal ideation.  Although he has stopped hanging out with his friends as much, he lives with his mother and has at least one friend who drives him to appointments, etc.  He has not expressed a negative family influence in his life from his mother or child.  As such, his symptoms appear to more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating.

Thus, the Veteran does not have total social and occupational impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 100 percent rating for PTSD, namely some memory loss, but his disability picture is more in line with the symptoms associated with a 70 percent rating.  In addition, the GAF scores ranging from 50-58 are consistent with "moderate" to "serious" impairment and not total impairment due to his PTSD symptoms.

In summary, the Board believes that the now assigned 70 percent disability rating for the entire appeal period contemplates the frequency, severity, and duration of his symptoms resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Again, the evidence does not show total occupational and social impairment as required for a 100 percent disability rating.  The Board acknowledges that report of the private examination in March 2014 shows worsening symptoms to include memory impairment and some homicidal ideation.  However, the Veteran was able to sustain meaningful relationships with family and friends; therefore, total social impairment is not shown.  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level as discussed above.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports depressed mood, anxiety, suspiciousness, difficulty understanding complex commands, disturbances in motivation and mood, and significant social and occupational impairment.  The current 70 percent rating under Diagnostic Code 9411 and are specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU

The Veteran has contended that his service-connected disabilities-including PTSD-render him unemployable.  For the reasons discussed below, the Board finds that the Veteran is entitled to a TDIU. 

In light of the increased rating above, the Veteran's service-connected disabilities include: PTSD, 70 percent; chronic low back strain, 40 percent; osteoma excision, right ear canal, 10 percent, and bronchitis, 10 percent.  His combined disability rating is 90 percent.  As such, he meets the schedular rating threshold for the grant of a TDIU.  Thus, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment. 

Based on the most private vocational opinion, dated in February 2015, the record essentially shows that the Veteran cannot obtain and maintain employment due to his PTSD, low back, osteoma, and bronchitis symptoms.  As noted in the section above, the Veteran's PTSD symptoms throughout the appeal period were generally stable and the Board found that his symptoms warranted a 70 percent rating for the entire appeal period.  A review of the VA examination reports shows that the Veteran stopped working due to his increasing back symptoms.

The Board notes that the Veteran has competently and credibly reported the impact his PTSD and low back symptoms had on his work.  The VA examiners and private examiner essentially indicated that the Veteran had significant occupational impairment due to his PTSD symptoms.  Additionally, the February 2015 private vocational opinion shows that the Veteran is unable to secure and maintain substantially gainful employment due to his service-connected PTSD, low back disorder, osteoma, and bronchitis.  She reviewed the claims file and included a detailed rationale for her opinion.  There is no clinical opinion to the contrary.   

Given the positive opinion and upon review of the evidence as a whole, the Board finds that the preponderance of the evidence supports the grant of a TDIU.


ORDER

A 70 percent rating for PTSD is granted.

A TDIU is granted.  


REMAND

The Board finds that further development is necessary regarding the Veteran's increased rating claim for low back disorder.

The Veteran's most recent VA examination of the spine was performed in November 2011.  During subsequent VA treatment, the Veteran reported increasing symptoms in his low back-including possible neurological manifestations (loss of bladder power).

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's low back disorder and associate it with the claims file.

2.  Then, the AOJ should afford the Veteran examination by an appropriate examiner to determine the current degree of severity of his back disorder.  

The claims folders, and any pertinent evidence in Virtual VA/VBMS, must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The AOJ should ensure that all information required for rating purposes is provided by the examiner.  This examination should include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination. 

The examiner is asked to indicate whether the Veteran's low back disorder results in incapacitating episodes and/or bowel or bladder impairment.  If so, the examiner should comment on the severity, frequency, and duration of any incapacitating episodes, bowel impairment, and/or bladder impairment. 

The rationale for each opinion expressed must be provided.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


